HARALSON, J.
We have carefully examined the evidence in this cause, as we find it set out in the bill of exceptions in the transcript. Without more, it is not sufficient to support the judgment of the court below. Unless Brumbach was an agent of the defendant at Sheffield, authorized to make a contract of affreightment for defendant with the plaintiff, to transport her goods to Evansville, and, having such authority, made such a contract, and the goods were accordingly delivered to the defendant for carriage, the plaintiff was not entitled to recover. The evidence, as we find it in the transcript, falls far short of establishing such an agency, sucha contract and such a delivery. So far as appears, Brumbach was not an agent for any such purpose, he made no contract of any kind to bind the defendant, and the goods were never delivered to him as agent for defendant.
But, be this as it may, the bill of exceptions does not contain a statement that the evidence therein set out was the evidence on which the trial was had, or was all the evidence introduced on the trial, and we are committed, by the uniform rulings of this court, to presume in such case that there was other evidence in the cause sufficient to support the judgment of the court below, and the cause must be affirmed. — Hood v. Pioneer M. & M. Co., 95 Ala. 461, 11 So. Rep. 10; Hunt v. Johnson, 96 Ala. 130, 11 So. Rep. 387; 3 Brick. Dig., 406, §43 ; Ib. 81, §47.
Affirmed,